Judgment affirmed, without costs of this appeal to either party. Memorandum: Plaintiff claims that under the Tenement House Law there should have been a railing along the sidewalk on which he slipped and fell. Even if the premises be considered as a tenement house, a railing is not required along outside steps or walks. (Indinali v. Lerner, 243 App. Div. 735; Hunter v. G. W. H. W. Realty Co., Inc., 247 id. 385.) As the entire premises at No. 29 Inwood Place had been leased to a tenant and the defendant did not retain control of any part thereof, the defendant is not liable for any injuries sustained upon such premises by plaintiff. (Cuttings v. Goetz, 256 N. Y. 287; Potter v. N. Y., O. & W. R. Co., 261 id. 489; Elefante v. Pizitz, 230 id. 567.) All concur. (The judgment dismisses the complaint in an action for damages for personal injuries sustained by reason of falling on an icy step.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.